DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both first driving plate (Page 13 line 1) and sleeve tubes (Page 13 line 4). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “908” in Figures 6 and 8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 11 line 6 recites “firs bore 520”, this should read “first bore 520”. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 line 10, “in way that” should read “in a way that”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two adjacent magnetic members" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 recite the limitation "the raw materials".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 6-11 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kangsheng (CN 204602393) in view of Knoll et al. (US 6062393). 
Regarding claim 1, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly (Paragraph 0002 lines 1-2) comprising: 
a core rod (Fig. 2 #3 “magnetic rod assembly”) made of non-magnetic materials (Paragraph 0034 lines 6-8) including a longitudinal axis (Fig. 2 longitudinal axis of #3), a chamber (Fig. 4 #32 “shaft rod”), a first closed end (Fig. 4 left end of #32) with at least an air inlet (Fig. 4 #33 “central hole” on the left end), a closed second end (Fig. 4 right end of #32) with at least an air outlet (Fig. 4 #33 “central hole” on the right end); 
a magnetic set (Fig. 4 #31 “magnetic bar”) including a plurality of magnetic members (Fig. 4 #37 “magnets”); and 
the magnetic set (Fig. 4 #31 “magnetic bar”) nested around the chamber (Fig. 4 #32 “shaft rod”) along the longitudinal axis (Fig. 2 longitudinal axis of #3) in way that an air path (Fig. 4 #33 “central hole”) is formed therein so that an external cooling air flow can be introduced from the air inlet, and then discharged from the air outlet via the air path (Paragraph 0034 lines 1-3).
Kangsheng (CN 204602393) lacks teaching a plurality of spacers made of a material having a high magnetic permeability or a high saturation magnetization and respectively disposed between the two adjacent magnetic members, and the magnetic set nested in the chamber. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a plurality of spacers between adjacent magnets, and magnets nested within the chamber as taught by Knoll et al. (US 6062393) in order to provide a higher strength magnetization and provide a streamlined cooling process which does not interrupt the operation of the assembly. 
Regarding claim 2, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly wherein each of the magnetic members (Fig. 4 #37 “magnets”) includes a first bore (Fig. 4 center of #37) such that a part of the air path (Fig. 4 #33 “central hole”) is formed by the first bore (Fig. 4 center of #37).
As mentioned regarding claim 1, Kangsheng lacks teaching spacers, and therefore lacks teaching each of the spacers including a second bore coaxial with the first bore. 
Knoll et al. (US 6062393) teaches a temperature-controlled tramp metal separation assembly with a plurality of spacers (Fig. 7 #14) wherein the spacers include a second bore (Fig. 7 center of #14) coaxial with the first bore of the magnetic members (Fig. 7 center of #13). Knoll et al. explains that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a plurality of spacers which each have a bore as taught by Knoll et al. (US 6062393) in order to provide a higher strength magnetization while not altering the air flow through the air path. 
Regarding claim 4, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly wherein the chamber of the core rod (Fig. 4 #32 “shaft rod”) has a first part (Fig. 4 #32 left of #31) and a second part (Fig. 4 #32 supporting #31), the magnetic set (Fig. 4 #31 “magnetic bar”) is nested in the second part (Fig. 4 #31 supported by #32) to form a magnetic section, the first part forms a non-magnetic section (Fig. 4 #32 is non-magnetic “shaft rod”), 
comprising a sleeve tube (Fig. 2 #2 “sleeve assembly”) made of non-magnetic materials and having a length less than that of the core rod (Fig. 2 length of #2 less than length of #3), the sleeve tube being sleeved outside the core rod in a way that it is moveable to and fro (Paragraph 0032 lines 13-15) along the longitudinal axis of the core rod (Fig. 2 longitudinal axis of #3) and between a first position (Fig. 2 position of #2), wherein the sleeve tube corresponds to the magnetic section to capture tramp metals of the raw materials (Fig. 2 #2 in #11), and a second position (Fig. 2 after #2 is shifted to new position; Paragraph 0032 lines 12-15), wherein the sleeve tube corresponds to the non-magnetic section to discharge tramp metals captured thereon (Fig. 2 #2 in #12 “cleaning area”).
Regarding claim 5, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly comprising a housing (Fig. 1 #1 “frame body”) including a first discharging area (Fig. 1 left side #12 “cleaning area”), a second discharging area (Fig. 1 right side #12 “cleaning area”) and a feeding area (Paragraph 0032 lines 8-10, Fig. 1 #11 “working area”) between the first discharging area and the second discharging area;

wherein the chamber of the core rod (Fig. 4 #32 “shaft rod”) has a first part (Fig. 4  left section of #3), a second part (Fig. 4 middle section of #3) and a third part (Fig. 4  right section of #3), the first part forms a first non-magnetic section (Fig. 4 left section of #3 includes #32), the second part forms a magnetic section (Fig. 4 middle section of #3 includes #31) by nesting the magnetic set (Fig. 2 #31 “magnetic rod”) therein, and the third part forms a second non- magnetic section (Fig. 4 right section of #3 includes #32), the core rod is mounted on the housing in a way that the first and second non-magnetic sections (Fig. 4 left and right sections of #2) correspond respectively to the first and second discharging areas (Fig. 2 left and right sections of #12) and the magnetic section (Fig. 3 middle section of #3) corresponds to the feeding area (Fig. 7 #14); 
the sleeve tube (Fig. 2 #2 “sleeve assembly”) is sleeved outside the core rod in a way that it is moveable to and fro (Paragraph 0032 lines 13-15) along the first longitudinal axis of the core rod (Fig. 2 longitudinal axis of #3) and between a first position (Fig. 2 position of #2), wherein the first portion (Fig. 2 #2 in #11) corresponds to the magnetic section (Fig. 2 #31 “magnetic rod”) to capture tramp metals of the raw materials and the second portion (Fig. 2 #2 in #12 on the left of #11) corresponds to the second non-magnetic section to discharge tramp metals captured thereon, and a second position (Fig. 2 after #2 is shifted to new position; Paragraph 0032 lines 12-15), wherein the first portion (Fig. 2 after #2 is shifted, portion from #11 moves to portion #12 on the right) corresponds to the first non-magnetic section to discharge tramp metals captured thereon, and the second portion (Fig. 2 after #2 is shifted, 
Kangsheng (CN 204602393) lacks teaching a cooling air transmitting unit coupled with the core rod to introduce an external cooling air flow from the air inlet, and then discharged from the air outlet via the air path.
Knoll et al. (US 6062393) teaches a temperature-controlled tramp metal separation assembly comprising a cooling air transmitting unit (Col. 4 lines 52-54) coupled with the core rod (Fig. 1 #10 “shell”) to introduce an external cooling air flow from the air inlet (Fig. 6 #42 “hollow shaft end”), and then discharged from the air outlet via the air path (Fig. 6 #49 “opposite end”, #50 “air out”). Knoll et al. explains that magnet temperatures above 200 degrees Fahrenheit would be detrimental to the magnets and lower the effectiveness of the system (Col. 5 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a cooling air transmitting unit coupled with the core rod as taught by Knoll et al. (US 6062393) in order to supply air to the system to prevent the magnet temperatures from becoming too high and lowering the effectiveness of the system. 
Regarding claim 6, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly comprising a first non-magnetic inner tube (Fig. 4 left #32 “shaft rod”) and a second non-magnetic inner tube (Fig. 4 right #32 “shaft rod”) wherein the first non-magnetic inner tube is disposed within the first part of the core rod (Fig. 4  left section of #3) and abuts against a first side of the magnetic set (Fig. 4 #32 abuts against left side of #31), and the second non-magnetic inner tube (Fig. 4 right #32 “shaft rod”) is disposed within the third part of the core rod (Fig. 4  right section of #3) and abuts against a second side of the magnetic set (Fig. 4 #32 abuts against right side of #31). 
Regarding claim 7, Kangsheng (CN 204602393) lacks teaching a temperature-controlled tramp metal separation assembly further comprising a temperature sensor disposed on the housing and coupled with the cooling air transmitting unit in a way that when the operating temperature of the housing is equal to or greater than a first predetermined temperature, the temperature sensor will produce a first signal to actuate the cooling air transmitting unit for introducing external cooling air flow into the air path, and when the operating temperature of the housing is equal to or lower than a second predetermined temperature, the temperature sensor will produce a second signal to stop the cooling air transmitting unit from introducing external cooling air flow into the air path. 
Knoll et al. (US 6062393) teaches a temperature-controlled tramp metal separation assembly comprising a temperature sensor (Fig. 6 #55 “thermocouple”) disposed on the housing and coupled with the cooling air transmitting unit (Col. 4 lines 52-54) in a way that when the operating temperature of the housing is equal to or greater than a first predetermined temperature (Col. 5 lines 3-9), the temperature sensor (Fig. 6 #55 “thermocouple”) will produce a first signal (Col. 5 line 4) to actuate the cooling air transmitting unit for introducing external cooling air flow into the air path, and when the operating temperature of the housing is equal to or lower than a second predetermined temperature (Col. 5 lines 3-7), the temperature sensor will produce a second signal (Col. 5 line 4) to stop the cooling air transmitting unit from introducing external cooling air flow into the air path. Knoll et al. explains that magnet temperatures above 200 degrees Fahrenheit would be detrimental to the magnets and lower the effectiveness of the system (Col. 5 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a temperature sensor coupled with the cooling air transmitting unit as taught by Knoll et al. (US 6062393) in order to supply air to the system to prevent the magnet temperatures from becoming too high and lowering the effectiveness of the system. 
Regarding claim 8, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly wherein the housing (Fig. 1 #1 “frame body”) includes a front wall (Fig. 7 see front wall of frame body), a rear wall (Fig. 7 see rear wall of frame body), a first side wall, a second side wall (Fig. 7 see two side walls of frame body) a first inner plate (Fig. 7 see plate between #12 and #11) and a second inner plate (Fig. 7 see inner plate between #11 and #12), the front and rear walls combine with the first and second side walls to define a receiving space within the housing (Paragraph 0032 lines 8-9), the first inner plate (Fig. 7 see plate between #12 and #11) and the second inner plate (Fig. 7 see plate between #11 and #12) are respectively disposed between the first side wall and the second side wall (Fig. 7 see two side walls of frame body) to divide the receiving space into the first discharging area (Fig. 7 left side #12 “cleaning area”), the second discharging area (Fig. 7 left side #12 “cleaning area”) and the feeding area (Fig. 7 #14 “feed port”), the core rod (Fig. 2 #3 “magnetic rod assembly”) is adapted to pass through the first inner plate and the second inner plate and secures respectively each of ends thereof on the front and rear walls (Fig. 2 #3 shown passing through first and second inner plate, and secured in front and rear walls), and the sleeve tube (Fig. 2 #2 “sleeve assembly”) is also adapted to pass through the first inner plate and the second inner plate (Fig. 2 #2 shown passing through first and second inner plate) in a way that it is moveable to and fro between the first and second positions (Fig. 2 #2 shown in first positions, movable to second positions).
Kangsheng (CN 204602393) lacks teaching a temperature sensor mounted on a part of the first side wall located in the feeding area of the housing and coupled with the cooling air transmitting unit in a way that when the operating temperature of the housing is equal to or greater than a first predetermined temperature, the temperature sensor will produce a first signal to actuate the cooling air transmitting unit for introducing external air into the air path, and when the operating temperature of the housing is equal to or lower than a second predetermined temperature, the temperature sensor will 
Knoll et al. (US 6062393) teaches a temperature-controlled tramp metal separation assembly comprising a temperature sensor (Fig. 6 #55 “thermocouple”) mounted on a part of the first side wall (Fig. 6 #36 “plate”) located in the feeding area of the housing and coupled with the cooling air transmitting unit in a way that when the operating temperature of the housing is equal to or greater than a first predetermined temperature (Col. 5 lines 3-7), the temperature sensor will produce a first signal (Col. 5 line 4) to actuate the cooling air transmitting unit for introducing external air into the air path, and when the operating temperature of the housing is equal to or lower than a second predetermined temperature (Col. 5 lines 3-7), the temperature sensor will produce a second signal (Col. 5 line 4) to stop the cooling air transmitting unit from introducing external cooling air into the air path. As mentioned previously, Knoll et al. explains that magnet temperatures above 200 degrees Fahrenheit would be detrimental to the magnets and lower the effectiveness of the system (Col. 5 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a temperature sensor coupled with the cooling air transmitting unit as taught by Knoll et al. (US 6062393) in order to supply air to the system to prevent the magnet temperatures from becoming too high and lowering the effectiveness of the system. 
Regarding claim 9, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly comprising a plurality of the core rods (Fig. 2 #3 “magnetic rod assembly”) and a plurality of the sleeve tubes (Fig. 2 #2 “sleeve assembly”), wherein the core rods and the sleeve tubes are divided into a plurality of groups (Fig. 7 shows frame which holds an upper group and a lower group of core rods and sleeve tubes), each of the groups is arranged in a way that each of the core rods and the sleeve tubes thereof is parallel to each other in a horizontal plane (Fig. 2 #2, 3 of upper group shown 
Kangsheng (CN 204602393) lacks teaching the cooling air transmitting unit which includes an air introducing member with external cooling air suppliers, an air diverter having a plurality of output ends connected respectively to the air inlet of each of the core rods, and a controlling member operatively connected to the air introducing member and the air diverter. 
Knoll et al. (US 6062393) teaches a cooling air transmitting unit (Col. 4 lines 52-54) which includes an air introducing member (Fig. 6 #42 “hollow shaft end”) with external cooling air suppliers (Col. 4 lines 54-54 “suitable blower”), an air diverter having an output end connected respectively to the air inlet (Fig. 6 #46 “opening”) of the core rod (Col. 4 lines 52-58), and a controlling member (Fig. 6 #55) operatively connected to the air introducing member (Fig. 6 #42) and the air diverter (Col. 5 lines 3-9). Knoll et al. explains that magnet temperatures above 200 degrees Fahrenheit would be detrimental to the magnets and lower the effectiveness of the system (Col. 5 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a cooling air transmitting unit which includes an air introducing member with external cooling air suppliers, connected to the air introducing member and the air diverter as taught by Knoll et al. (US 6062393) in order to supply air to the system to prevent the magnet temperatures from becoming too high and lowering the effectiveness of the system. While Knoll et al. only teaches an air diverter having a single output end connected to an individual core rod, it would have been obvious to apply this feature to the air inlet of each of the core rods as taught by Kangsheng (CN 204602393) in order to control the temperature of the magnet members in each core rod. 
Regarding claim 10, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly comprising a first driving plate (Fig. 6 left side #24 “joint”), a second driving plate (Fig. 6 left side #24 “joint”) and a linear actuator (Paragraph 0036 lines 1-4), wherein the first driving plate is fixedly connected to a first end of each of the sleeve tubes (Fig. 6 #24 connected to each end of #21) and disposed in the first discharging area (Fig. 2 left side #24 in left side #12); the second driving plate is fixedly connected to a second end of each of the sleeve tubes (Fig. 6 #24 connected to each end of #21) and disposed in the second discharging area (Fig. 2 right side #24 in right side #12), each of the driving plates is configured to be moveable along the core rods (Fig. 2 #2 moveable along #3), and the linear actuator is connected with one of the driving plates for actuating the sleeve tubes to move back and forth between the first position and the second position (Paragraph 0036 lines 7-11). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kangsheng (CN 204602393) in view of Knoll et al. (US 6062393) and further in view of Takahiko (CN 20318189). 
Regarding claim 3, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly wherein each of the magnetic members (Fig. 4 #37 “magnets”) have a circular-shaped cross section (Fig. 4 shows cross section of shaft #32 which have same circular-shaped cross section as magnets #37).
Kangsheng (CN 204602393) lacks teaching a temperature-controlled tramp metal separation assembly wherein the core rod includes a first flat surface, a second flat surface and an arc-shaped surface, the first flat surface and the second flat surface are combined to form an upper portion of the chamber with an included angle less than 90 degrees, the arc-shaped surface are combined with the first flat surface and the second flat surface to form an arc-shaped lower portion of the chamber, each of the magnetic members and each of the spacers are nested in the lower portion of the chamber in a way that a part of the upper portion of the chamber forms the air path.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a core rod with a first flat surface, a second flat surface, and an arc-shaped surface as taught by Takahiko (CN 20318189) in order to provide a more effective collection of magnetic materials, thus resulting in a higher degree of separation. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kangsheng (CN 204602393) in view of Knoll et al. (US 6062393) and further in view of Sazawa (WO 2014/098040). 
Regarding claim 11, Kangsheng (CN 204602393) lacks teaching a temperature-controlled tramp metal separation assembly comprising a guiding rod disposed on one of the side walls of the housing, 
Sazawa (WO 2014/098040) teaches a temperature-controlled tramp metal separation assembly (Page 1 lines 10-11) comprising a guiding rod (Fig. 7 #75 “guide rods”) disposed on one of the side walls of the housing (Fig. 7 #51 “magnet holders”), wherein the guiding rod has a second longitudinal axis (Fig. 7 longitudinal axis of #75) parallel to the first longitudinal axis of the core rods (Fig. 7 longitudinal axis of #52) and is coupled with the driving plates (Fig. 7 #53 “pressing plates”) for guiding the back and forth movement thereof. Sazawa states that the guide rod is part of the drive means which provides movement to the magnet (Page 6 lines 234-243). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include the guide rods as taught by Sazawa (WO 2014/098040) in order to support the movement of a magnet as it is driven from an active position to a cleaning position, therefore providing additional support and stability to the assembly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653